Citation Nr: 1732394	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to July 25, 2016.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, from July 25, 2016.

3.  Entitlement to service connection for a disorder characterized by dizziness, to include chronic small vessel ischemic disease; and to include as secondary to exposure to herbicide agents and to service-connected bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2016 rating decision, the RO increased the Veteran's evaluation for PTSD from 30 percent to 70 percent, effective July 25, 2016.  As this decision reflects a partial grant of the benefits sought on appeal for this issue, the Veteran's claim is considered to be in appellate status as maximum benefits were not granted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).


FINDINGS OF FACT

1.  Prior to July 25, 2016, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).
 
2.  From July 25, 2016, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  A disorder characterized by dizziness, to include chronic small vessel ischemic disease, is not shown to have been incurred in or due to active service, as a result of exposure to herbicide agents, or caused by or aggravated by a service-connected disability. 

4.  Throughout the appeal period, the evidence does not show that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to July 25, 2016, the criteria for an assignment of a rating in excess of 30 percent for service-connected PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411 (2016).

2.  From July 25, 2016, the criteria for an assignment of a rating in excess of 70 percent for service-connected PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for service connection for a disorder characterized by dizziness have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the analysis in this decision is undertaken with the consideration of the possibility of entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110 (b) (2) (West 2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, prior to July 25, 2016, the Veteran's PTSD was evaluated at a 30-percent disability rating.  From July 25, 2016, the Veteran's PTSD is evaluated at a 70-percent disability rating.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under DC 9411, a 30-percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher 50-percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Under DC 9411, a 70-percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.).

A maximum 100-percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V at 16.

According to DSM-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD for the period for the period prior to July 25, 2016, was 30 percent.  However, from July 25, 2016, it most nearly approximates impairment warranting the currently assigned 70-percent rating.

In a February 2011 VA examination report for PTSD, the Veteran reported he lives alone, is separated from his wife, and works part time with machines as an operator.  The Veteran reported that his current symptoms are anxiety, unable to fall asleep without alcohol, interrupted awakenings, isolation, tiredness, no friends, and no social life or activities.  The VA examiner noted that the Veteran is not receiving any treatment for his condition.  The Veteran reported his uses alcohol 31 times per month in the amount of 12 beers per day on average.  

In terms of his mental status examination, the VA examiner noted that the Veteran's orientation, speech, communication, understanding, abstract thinking, memory, and concentration were within normal limits.  His appearance, hygiene, though process, and behavior were appropriate.  His affect and mood show anxiety and depressed mood.  There were passive thoughts of death, but homicidal ideation was absent. Panic attacks were also absent.  There is no report of a history of delusions.  Hallucination history is present intermittently, including when sitting quietly every two weeks for 30 minutes since 1982.  Obsessive and compulsive behavior was absent.  The VA examiner noted that the Veteran does not pose any threat of danger or injury to himself or others.  

In terms of his social and occupational functioning, the VA examiner noted the Veteran has not seen his siblings in over 35 years, sees his son twice a year, and he is separated.  The Veteran reported his has been working for six months and has a fair relationship with his supervisor and co-workers.  The VA examiner noted the Veteran is able to manage his finances.  The VA examiner noted that the effects of the Veteran's PTSD symptoms on his employment and overall quality of life are that he has difficulty establishing and maintaining effective work and social relationships because he isolates himself and may argue with co-workers and supervisors.  Ultimately, the VA examiner diagnosed the Veteran with PTSD with alcohol dependency with a GAF score of 58, noting that the best description of the Veteran's current psychiatric impairment is that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The above statement is supported by the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment. 

In a July 2016 VA examination for PTSD, the Veteran reported he continues to drink alcohol to self-medicate his symptoms of PTSD, to include chronic sleep disturbance.  He reported he consumes one case of beer daily and begins drinking when he awakes at 3 o'clock in the morning.  

In terms of the VA examiner's behavioral observations during the examination, the VA examiner noted that the Veteran's appearance was disheveled.  He presented with irritable mood with blunted affect.  There was no obvious impairment in thought process, thought content, or communication observed during the assessment.  The Veteran denied the presence of a current suicidal or homicidal ideation, plan, or intent.  However, the Veteran reported he attempted suicide four to five times in the past and did endorse persistent passive suicidal ideation, with recurrent episodes of suicidal ideation with a specific plan.  However, the Veteran indicated his cat and dog serve as preventive factors against following through with this plan as he wants to ensure they are cared for.  The VA examiner noted that while the Veteran did not present an imminent threat to himself or others, his self-destructive behavior is a cause of marked concern.  The Veteran expressed no desire to seek mental health treatment on an individual or group basis.  He adamantly refused to utilize any mental health resources and declined to take a card containing Veterans Crisis line number.

In terms of social and occupational impairment, the Veteran reported that since the mid-1980s he had martial problems with his wife and primarily resided outside of their home.  His wife of 50 years passed away in April 2016, who was his primary source of income.  Currently, the Veteran reported he shares a trailer with three other veterans, but does not consider the other veterans as friends.  In regards to his other family members, the Veteran has not seen his 48 year old son in several years and has no relationship with his siblings.  The Veteran denied any friendships, stating that he does not like people.  The Veteran reported he was employed part-time as a teaching instructor until late 2015 to early 2016, following a physical altercation with his graduate student.  The Veteran continues to work two days per week as a day laborer, either in inventory or unloading trucks.  However, the Veteran indicated difficulty maintaining employment since his military service due to his irritable behavior with angry outbursts toward co-workers, alcohol abuse, and recurrent periods of isolation and missed time from work. 

The examiner indicated that the Veteran's psychiatric symptoms is indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The above statement is supported by the following symptoms: depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such a unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.

A.  Prior to July 25, 2016

Thus, for the period prior to July 25, 2016, the evidentiary record shows that the severity of the Veteran's PTSD most closely approximates the criteria for a 30 percent disability evaluation.  Specifically, in the Veteran's February 2011 examination report, the VA examiner noted that the Veteran's PTSD is productive of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  It is also noted that he has issues with sleep, to the extent that he is unable to fall asleep.  Pursuant to this medical opinion, the criteria for a 30-percent rating, but no higher, have been satisfied.  

A 50-percent rating is not warranted as the Veteran did not exhibit symptoms of circumstantial, circumlocutory or stereotype speech, panic attacks, difficulty understanding complex commands, impaired memory, impaired judgment, or impaired abstract thinking.  Thus the Veteran's overall PTSD symptoms are not productive of social and occupational impairment with reduced reliability and productivity.  Specifically, as reflected in the Veteran's February 2011 VA examination report, the Veteran's speech, communication, abstract thinking, memory, understanding, and concentration were within normal limits.  Additionally, his appearance, hygiene, though process, and behavior were appropriate.  

A 70-percent rating is not warranted as the Veteran did not exhibit symptoms of suicidal ideation; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently; impaired impulse control, spatial disorientation; and neglect of personal appearance and hygiene.  Thus, the Veteran's overall PTSD symptoms are not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgement, thinking or mood.  The Board notes that the February 2011 VA examiner noted there were passive thoughts of death, but did not note any suicidal ideation and stated that homicidal ideation was absent.  

A maximum 100-percent rating is not warranted as the Veteran did not exhibit symptoms of grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, the Veteran's overall PTSD symptoms are not productive of total and social impairment.  Specifically, the 2011 VA examiner noted that although there was an intermittent history of hallucinations, they were not persistent.  Additionally, the Veteran did not report any delusions, nor did he pose a threat of danger to himself or others.  

B.  From July 25, 2016

From July 25, 2016, the overall evidentiary record shows that the severity of the Veteran's PTSD most closely approximates the criteria for a 70-percent disability evaluation.  The July 2016 VA examiner opined that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Pursuant to this medical opinion, the criteria for a 70-percent disability rating, but no higher, have been met.  Notably, the Veteran's symptomatology includes those related to his alcohol abuse, where these symptoms cannot be differentiated from his PTSD.

A maximum 100-percent rating is not warranted as the Veteran's PTSD is not productive of total social and occupational impairment.  For example, during his July 2016 VA examination, the Veteran reported that he was currently working part time as a laborer; thus this not total occupational impairment.  Although the July 2016 VA examiner noted the Veteran's self-destructive behavior is a cause of marked concern, he did not present an imminent threat to himself or others.  Additionally, the Board notes the July 2016 VA examiner noted that the Veteran reported he attempted suicide four to five times in the past and did endorse persistent passive suicidal ideation, with recurrent episodes of suicidal ideation with a specific plan.  However, the VA examiner also noted that the Veteran denied the presence of a current suicidal or homicidal ideation, plan, or intent.  Also, as reflected in his July 2016 VA examination report, there was no obvious impairment in thought process, thought content, or communication observed during the assessment; thus there is not total social impairment.  As such, when considering all the factors together, the Board finds the Veteran's PTSD is not productive of a total social and occupational impairment.  


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that certain diseases associated with exposure to herbicide agents, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e) (2016).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The Veteran in this case seeks entitlement to service connection for a disorder characterized by dizziness, which he relates to his service-connected bilateral hearing loss or, alternatively, to herbicide exposure or directly to service.  

As a June 2016 VA examiner diagnosed the Veteran with a central nervous system condition of chronic small vessel ischemic disease, he has met the current disability requirement.  Additionally, a review of the service treatment records reflect in service complaints of dizziness in August 1964; thus he met the in-service requirement.  The Veteran contends that since his service in Vietnam he has trouble walking in a straight line, staggers, and bumps into things.  See November 2011 Statement by Veteran.  Furthermore, the Veteran contends that since his service he experiences persistent episodes of vertigo with dizziness to the extent that he uses a cane to walk.  See August 2013 Statement by Veteran.  Therefore, the dispositive issue is whether this disorder is related to service, to herbicide exposure or to a service-connected disability.  

Here, although, the Veteran's service treatment records reflect that the Veteran complained of dizziness during service in August 1964, on his separation examination, the Veteran indicated that he did not have dizziness or faint spells.  See May 1966 Report of Medical History.

An April 2012 ENG report shows a sealing beating direction changing bilateral positional nystagmus.  See April 2012 Kinston Head and Neck Physicians and Surgeons report. 

In an April 2012 VA examination report for ear conditions (including vestibular and infectious conditions), the Veteran reported he experiences vertigo episodes every day.  The VA examiner opined that the Veteran did not have a vestibular disorder and did not diagnosis any disorder related to the Veteran's dizziness.  The VA examiner opined that he was unable to provide an opinion regarding the persistent episodes of dizziness and balance disorder as secondary to or aggravated by hearing loss since there is no pathology to render a diagnosis.  The VA examiner noted that an April 2012 ENG report shows direction changing bilateral positional nystagmus indicative of a possible central lesion.  

In a September 2012 VA examination report for ear conditions (including vestibular and infectious conditions), the Veteran reported that he has symptoms of disequilibrium and problems with his balance for many years, which have gradually progressed and occur daily. The VA examiner noted that the Veteran had a tandem unsteady gait and some tremor when performing the limb coordination finger to nose test.  The VA examiner opined that it was less likely than not that there was any vestibular disorder.  The VA examiner opined a disorder characterized by dizziness was not incurred in or caused an injury, event, or illness in service.  It was the VA examiner's impression that the Veteran may have a possible neurological condition.  

In a November 2013 consultation report, the Veteran reported that he was assaulted three weeks prior.  The examiner noted that the Veteran did not report dizziness, fainting, confusion, memory loss, speech difficulties, motor disturbances, or no sensory disturbances.  See November 12, 2013 CarolinaEast Physician medical records. 

In a January 2014 MRI patient information sheet, the Veteran reported problems with dizziness, speaking, and head pain.  The Veteran reported that this was associated with an assault and battery.  

In a January 2014 MRI report, the findings were that the Veteran has moderate chronic small vessel ischemic disease involving the white matter.  See January 2014 CarolinaEast Diagnostic Center MRI report. 

In a January 2014 progress note, the Veteran reported that he uses his cane sometimes due to episodes of vertigo.  See January 7, 2014 CarolinaEast Physician medical records.

In a February 2014 progress note, the examiner noted that the Veteran did not report dizziness, fainting, confusion or disorientation, memory loss, speech difficulties, motor disturbances or sensory disturbances.  See February 26, 2014 CarolinaEast Physician medical records.

In a June 2016 VA examination report for central nervous system and neuromuscular diseases, the VA examiner diagnosed the Veteran with chronic small vessel ischemic disease.  The VA examiner opined that Veteran's chronic small vessel ischemic disease was less likely than not incurred in or caused by his military service.  The rationale is that a cerebral small vessel disease, which include white matter lesions (WML) and lacunar infarcts, is a frequent finding on computer tomography (CT) and magnetic resonance imaging (MRI) scans of elderly people.   It is associated with vascular risk factors, such as hypertension, atherosclerosis, diabetes mellitus and atrial fibrillation.  Cerebral small vessel disease symptoms are due to either complete (lacunar syndromes) or incomplete infarction (WML) of subcortical structures leading to accompanying complaints including the lacunar syndromes, cognitive, motor (gait) and/or mood disturbances.  The prevalence of WML and lacunar infarcts varies considerably across studies from 5-95% and 8-28% respectively, depending on the population studied and the imaging technique used.  Additionally, the VA examiner noted that there are no studies which present a direct correlation between chronic small vessel ischemic disease and military service.  Additionally, the VA examiner stated that there are no studies that present a direct correlation between chronic small vessel ischemic disease and herbicide exposure.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Although service treatment records show that the Veteran complained of dizziness while in service, service treatment records are otherwise negative for diagnosis, treatment, or management of any problems related to dizziness.  In fact, on the Veteran's separation examination in May 1966, the Veteran indicated that he did not have dizziness or faint spells.  Post-service, while the claims file confirms that the Veteran has experienced occasional episodes of dizziness, there is no evidence relating his dizziness to service other than the Veteran's lay statements.  Thus, no medical evidence supporting a link between the Veteran's diagnosed chronic small vessel ischemic disease and his military service.  

Moreover, the record does not show continuity of symptomatology of a chronic disease manifested by dizziness.  Although the Veteran reported dizziness in service, the service treatment records do not show that he had a chronic disease of the nervous system therein pursuant to 38 C.F.R. § 3.309 (a).  To the extent that he reports he has had dizziness since service, the Board finds that continuity of symptomatology is not shown as the separation examination did not find any abnormalities with regard to the neurologic system and the Veteran did not report having dizziness.  In addition, the VA medical opinions indicated that the current dizziness is not related to service and provided rationales therefore.  The medical opinions are entitled to greater probative weight.

Furthermore, the Veteran contends that his vertigo with dizziness was a result of his herbicide exposure in Vietnam.  The Board notes that although the Veteran served in Vietnam during the requisite time period under 38 C.F.R. § 3.307(6), small vessel ischemic disease is not one of the enumerated diseases listed under 38 C.F.R. § 3.309(e), thus the Veteran is not entitled to a presumptive service connection due to exposure to herbicide agents.  Moreover, the July 2016 VA examiner noted that there are no studies that present a direct correlation between chronic small vessel ischemic disease and herbicide exposure.  Thus, the Board finds there is no evidentiary factual basis that the Veteran has a disorder as a result of exposure to herbicide agents.  38 C.F.R. § 3.307(6) (b).

Additionally, the Veteran contends that he is entitled to service connection for a disorder characterized by dizziness, which he relates to his service-connected bilateral hearing loss.  Since the Veteran has a current diagnosis of chronic small vessel ischemic disease and is service-connected for bilateral hearing loss, he has met the elements of a current disorder and a service-connected disability for secondary service connection.  However, the third element, medical nexus evidence establishing a connection between the service-connected disability and the current disorder, has not been satisfied.  In the April 2012 VA examination report, the VA examiner opined that there was no evidence to support an opinion that the persistent episodes of dizziness and balance disorder are secondary to or aggravated by the Veteran's bilateral hearing loss.  Additionally, there is no evidence in the June 2016 report to indicate that the Veteran's chronic small vessel disease is related to his bilateral hearing loss.  In fact, the VA examiner opined that chronic small vessel disease is caused by vascular risk factors, such as hypertension, atherosclerosis, diabetes mellitus and atrial fibrillation.  

To the extent the Veteran has offered his opinion that he has a disorder characterized by dizziness; and it is related to service, to service-connected hearing loss, or to exposure to herbicide agents, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Therefore, the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

III.  TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Pederson v. McDonald, 27 Vet. App. 276, 281 (2015). 

In this case, in terms of whether the minimum schedular requirements for TDIU are met, the Veteran has been in receipt of a 30-percent evaluation for PTSD with alcohol dependence prior to July 25, 2016 and a 70-percent evaluation thereafter; a non compensable evaluation for tension headaches prior to June 24, 2016 and a 30-percent evaluation from June 24, 2016; and a 10-percent evaluation for tinnitus associated with bilateral hearing loss from February 18, 2011.

Thus, prior to June 24, 2016, the Veteran had a combined rating of 40 percent; from June 24, 2016, to July 24, 2016, the Veteran had a combined rating of 60 percent; and from July 25, 2016, the Veteran had a combined rating of 80 percent. 

Here, for the period from July 25, 2016, because the Veteran's service-connected disabilities combine to a rating of 80 percent, the Veteran has met the schedular requirements.  For the period prior to June 24, 2016, and the period from June 24, 2016 to July 24, 2016, because the Veteran's combined rating for that period is no higher than 60 percent disabling, the Veteran has not met the schedular requirements period prior to June 24, 2016, and the period from June 24, 2016 to July 24, 2016.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Factors to be considered include, but are not limited to, the veteran's service-connected disabilities, employment history, and educational and vocational attainment.  38 C.F.R. § 4.16(b).

Based on the evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran is entitled to a TDIU for any time during the appellate period.  

The Veteran reported he currently works two days a week as a day laborer, either in inventory or unloading trucks.  He endorsed marked difficulty maintaining employment since his military service due to his irritable behavior with angry outbursts toward co-workers, alcohol abuse, and recurrent periods of isolation and missed time from work.  See July 2016 VA examination report for PTSD. 

In terms of the Veteran's educational background, the Veteran reported that his highest level of education prior to joining military was 11th grade.  However, post military, the Veteran continued his education and obtained a Bachelor of Arts degree in 1971 and a Master's degree in sociology in 1976.  See February 2011 East Coast Psychiatric Services examination report.  

In a February 2011 VA examination report for PTSD, the VA examiner noted that the effects of the Veteran's PTSD on his employment include being less social, no recreational activities, no relationships, and poor communication at work.  The VA examiner did not state that the Veteran's PTSD prevents him from maintaining employment, as at the time of this examination, the Veteran was working part-time about 25-30 hours per week. 

In an April 2012 VA examination report for hearing loss and tinnitus, the VA examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including his ability to work.  The VA examiner did note that the Veteran's tinnitus does have an impact on the Veteran's ordinary conditions of daily life, including his ability to work.  However, the VA examiner did not say that this would preclude him for seeking and following gainful employment.  

In an April 2012 VA examination report for ear conditions, the VA examiner noted that there was no impact on the Veteran's ability to work.

In a September 2012 VA examination report for headaches, the VA examiner noted the Veteran's headaches do not impact his ability to work.  

In a June 2016 VA examination report for headaches, the VA examiner noted that there was an impact on the Veteran's ability to work.  However, the VA examiner did not say that this would preclude him for seeking and following gainful employment.  

In a June 2016 VA examination report for central nervous system and neuro, the VA examiner opined that the Veteran's chronic small vessel ischemic disease does impact his ability to work in that the Veteran reported he cannot remember things.  However, the VA examiner did not say that this would preclude him for seeking and following gainful employment.  

In a July 2016 VA examination report for PTSD, the VA examiner opined that there is a severe impairment in the Veteran's social and occupational functioning as a result of his mental health conditions.  The VA examiner noted that the Veteran's history of marked difficulty maintaining employment is as a result of his PTSD.  The Board notes that this marked interference in employment has been contemplated into the Veteran's 80-percent evaluation for PTSD.  Additionally, the Board notes that the VA examiner did not state that the Veteran's PTSD prevents the Veteran from seeking and following gainful employment.  

The above reflects that throughout the appeal period, the Veteran's service-connected disabilities have resulted in some impairment in his ability to work, but there is no indication that they have prevented him from securing or maintaining gainful employment consistent with his education and occupational experience.

Here, the Board finds that medical evidence of record does not indicate the Veteran's service-connected disabilities have prevented him for securing or maintaining employment consistent with his education and occupational experience.  In fact a review of the medical evidence does not indicate that the Veteran would be unable to work more hours than the part-time work he is currently working.  

Thus, the Board finds that a preponderance of the evidence suggests that he would not have been prevented from gainful employment.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment for the entire appeal period.  Therefore, for the period from July 25, 2016, the Board finds that the Veteran is not entitled to a TDIU; and for the period prior to June 24, 2016, and from June 24, 2016, to July 24, 2016, entitlement to a TDIU must be denied and referral for extraschedular consideration is not warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, from July 25, 2016, is denied.

Entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to July 25, 2016, is denied. 

Entitlement to service connection for a disorder characterized by dizziness, to include small vessel ischemic disease, and to include as secondary to exposure to herbicide agents and to service-connected bilateral hearing loss, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


